FILED
                             NOT FOR PUBLICATION                              MAR 31 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 FRED LEON JACKSON, Jr.,                          No. 08-15514

               Plaintiff - Appellant,             D.C. No. 05-CV-02498-MCE

   v.
                                                  MEMORANDUM *
 R. ROWLETT, Correctional Sgt.; et al.,

               Defendants - Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Fred Leon Jackson, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action

alleging that defendants conspired to discipline him in retaliation for filing a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                   08-15514
grievance. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002). We may affirm on any

grounds supported by the record. ACLU of Nev. v. City of Las Vegas, 333 F.3d

1092, 1097 (9th Cir. 2003). We affirm.

        The district court did not abuse its discretion by dismissing Jackson’s action

as against Correctional Sergeant Rowlett because Rowlett was not served before

his death and his estate was not served. See Puett v. Blandford, 912 F.2d 270, 273

(9th Cir. 1990) (setting forth standard of review).

        The district court properly granted summary judgment on Jackson’s

retaliation claim because Jackson failed to raise a genuine issue of material fact as

to whether defendants were aware of Jackson’s grievance complaining of conduct

by Rowlett when they disciplined him. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (listing elements of a retaliation claim).

        AFFIRMED.




IL/Research
                                           2                                    08-15514